DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/US2018/041404, filed July 10, 2018, which claims the benefit of an effective US filing date from provisional application 62/530,392, filed July 10, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 2, 2020 and November 16, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and a signed copy of the 1449 forms is attached.

Election/Restrictions
Applicant’s election of the species of compound in claim 21 as the EZH2 inhibitor in the reply filed November 16, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As described above, in accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, Examiner searched the claims based on the elected species above, wherein: the claims drawn to the elected species were not found to be in condition for allowance.  Therefore, the search of the Markush-type claim has not been extended beyond the elected species. 

Status of the Claims
Currently, claims 1-19 and 21-23 are pending in the instant application, all of which read on an elected species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claims are indefinite due to the recitation of “EZH2 inhibitor” as the limitation defining the compounds to be administered in the claimed method.  In particular, it is unclear what particular structural requirements, at a minimum, are necessary for a compound to be considered as such.  There is no definition in the claims or the specification limiting what is encompassed by the claimed “inhibitor.” Further, there is no description as to the particular structural requirements which would render a compound a “EZH2 inhibitor.” 
While a functional limitation (such as, for example, a compound which functions as a chemotherapeutic agent or tumor suppressing agent) may be used to define a structure in certain instances, MPEP 2173.05(g) sets forth the following test for determining whether or not a functional limitation is definite: Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  In the present case, there is no clear cut indication of the scope of the subject matter covered by the claim as the specification does not provide any clear structural limitation for the claimed EZH2 in vitro but have proven ineffective when administered to patients?  What is the minimum level of activity or efficacy, and in what assay, for a compound to meet the claimed functional requirements?  As such, one of ordinary skill in the art would not be apprised of the particular structural limitations encompassed by the claimed EZH2 inhibitors in the claimed method.

The term "statistically significant" in claim 1 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is not claimed or described precisely which level of significance is required in order to meet the claim limitation.  Similarly, the recitation of “standard deviations” as a measure of change in gene expression is unclear.  If a single determination is made for each gene being tested, then there is only one data point to compare the experimental value for.  What is being used to calculate a standard deviation value, when the claims require only comparing a single gene expression value after treatment to the same single gene expression value prior to treatment?  Appropriate clarification is required in order to establish precisely what is encompassed by the scope of the claimed method. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a method of treating cancer in an individual comprising administering to the individual an inhibitor of EZH2.
According to Wikipedia, Enhancer of zeste homolog 2 (EZH2) is a histone-lysine N-methyltransferase enzyme (EC 2.1.1.43) encoded by EZH2 gene, that participates in histone methylation and, ultimately, transcriptional repression. By definition, an inhibitor of EZH2 is a type of EZH2 ligand or drug that directly blocks the action of an enzyme. 
The instant specification does not specifically describe structures of EZH2 inhibitors. The specification also fails to specifically teach the relationship between EZH2 and inhibition of EZH2 (i.e. where and how does the compound inhibit the enzyme? What are the minimum structural requirements in order to achieve this effect?).  One skilled in the art cannot envision the structures of the EZH2 inhibitors, nor using said inhibitors for treating cancer.  As stated in the recent Court decision regarding written description requirement, the hallmark of written description is disclosure. Thus, “possession as shown in the disclosure” is a more complete formulation. Yet whatever the specific articulation, the test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” Ariad Pharmaceuticals Inc. v. Eli Lilly &Co. (C.A.F.C.), 1172, 94 USPQ2d 1161, 598 F3d 1336 (2010).  
Notably, “essential material,” (in this case, the material necessary to provide written description of the claimed EZH2 inhibitors) may be incorporated by reference, but only by way of reference to a US Patent or US PGPub.  Thus, any reliance on a foreign patent document or non-patent literature for the description of the claimed inhibitors is not proper. In order to overcome the rejection, the claims should be limited to those particular EZH2 inhibitors which have been described as such (i.e. by name, structure or incorporation by reference to a US Patent document) in the specification.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699